Name: Commission Regulation (EC) NoÃ 886/2005 of 10 June 2005 supplementing the Annex to Regulation (EC) NoÃ 2400/96 as regards the entry of a name in the Register of protected designations of origin and protected geographical indications (Miel de Granada) Ã¢  (PDO)
 Type: Regulation
 Subject Matter: Europe;  marketing;  agricultural structures and production;  animal product
 Date Published: nan

 11.6.2005 EN Official Journal of the European Union L 148/32 COMMISSION REGULATION (EC) No 886/2005 of 10 June 2005 supplementing the Annex to Regulation (EC) No 2400/96 as regards the entry of a name in the Register of protected designations of origin and protected geographical indications (Miel de Granada)  (PDO) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, Spains application to register Miel de Granada was published in the Official Journal of the European Union (2). (2) An objection was lodged with the Commission under Article 7 of Regulation (EEC) No 2081/92. As this objection met none of the admissibility conditions laid down in Article 7(4) of that Regulation, the name should accordingly be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The name in the Annex to this Regulation is hereby added to the Annex to Regulation (EC) No 2400/96 (3). Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ C 89, 14.4.2004, p. 3. (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 737/2005 (OJ L 122, 14.5.2005, p. 15). ANNEX PRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTION Other animal products (eggs, honey, various milk products except butter, etc.) SPAIN Miel de Granada (PDO)